Citation Nr: 1415489	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-11 238	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus.

2.  Entitlement to secondary service connection for erectile dysfunction.

3.  Entitlement to secondary service connection for peripheral neuropathy of the right leg and left leg.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION


The Veteran served on active duty from October 1960 to April 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran thereafter moved to Texas and jurisdiction over the appeal was transferred to the RO in Houston, Texas.

In March 2013 the Veteran testified at a video hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the record.  

In July 2013, the Board remanded the appeal for additional development.  In a subsequent December 2013 rating decision, the RO granted service connection for hypertension.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  


FINDING OF FACT

In April 2014, the Board was notified that the appellant had died in March 2014.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, the Board was notified that the appellant had died in March 2014.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


